  Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 1 of 9




  PMOS EXHIBIT 11
   EXHIBIT 19 OF RYAN DIETZ’S
  DECEMBER 6, 2018 DEPOSITION:
HOSPITAL “GUIDELINES” RE EQUITY
 REFERENCED IN THE BCH POLICY
NOTE: DEFENDANT HAS WAIVED “CONFIDENTIAL” STATUS FOR THIS DOCUMENT
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 2 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 3 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 4 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 5 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 6 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 7 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 8 of 9
Case 1:17-cv-12472-DLC Document 57-11 Filed 03/08/19 Page 9 of 9
